Citation Nr: 1514391	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Ashley Thomas


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1995 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for a psychiatric disorder.  Specifically, he maintains that his current psychiatric disorder is directly related to the court martial proceedings he experienced while stationed in Germany.  The Veteran was charged with failure to report, disobeying a commissioned officer, and disobeying a noncommissioned officer.  He was found not guilty on all counts except for the charge that he disobeyed a noncommissioned officer.  

Service treatment records do not reveal a diagnosis of a psychiatric disorder during service; however, the Veteran reported a history of heavy alcohol consumption while stationed in Germany to VA healthcare providers.  The evidence of record also indicates that the Veteran received services from Family Advocacy while stationed in Fort Riley, Kansas; however, the aforementioned records have not been associated with the claim file.  On remand, attempts must be made to obtain the aforementioned records.

Over the course of the appeal, the Veteran has carried various psychiatric diagnoses including major depressive disorder with psychotic features, posttraumatic stress disorder and anxiety due to alcohol abuse, paranoid personality disorder, and bipolar disorder.  In addition to the various psychiatric diagnoses, medical examiners have also provided various explanations for the etiology of the Veteran's psychiatric diagnoses.  In 2007 a treating VA physician indicated that the Veteran's posttraumatic stress disorder and anxiety were due to alcohol abuse, while in 2009 a treating VA physician major depressive disorder was related to the Veteran's court martial.  A VA examination and opinion are required due to the conflicting diagnoses and etiology opinions of the Veteran's psychiatric disorder.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's family advocacy file from Irwin Army Community Hospital in Fort Riley, Kansas.

2.  Obtain complete VA treatment records, particularly since May 2014.

If any of the aforementioned federal records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA psychological examination by an appropriate medical professional.

The entire claim file must be reviewed by the examiner.  

The examiner should be instructed that the Veteran's medical records contains multiple psychiatric diagnoses, and that there is nothing in VA law that precludes the Veteran from being awarded service connection for multiple psychiatric disorders if they are related to service.  

Accordingly, the examiner is first asked to determine the Veteran's current psychiatric diagnosis or diagnoses.  Please note that a current diagnosis would include any diagnosis for which the Veteran met the criteria at any point during the course of this appeal, even if the disability has now resolved.  

For each psychiatric disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's psychiatric disability commenced during the Veteran's military service or is otherwise related to the Veteran's military service.  In providing this opinion, the examiner must address the current opinions of record which suggest that at least one of the Veteran's current psychiatric disorders is either related to his in-service legal proceedings or is secondary to his alcohol abuse.  The examiner should be instructed that disabilities due to alcohol and drug abuse are generally not eligible for service connection under VA regulations.

The examiner must provide a rationale for each opinion provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




